DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ophus, K. (2008/0169222 A1, hereinafter "Ophus"), in view of Qunitero et al. (US 2015/0218920 A1, hereinafter “Qunitero"), and as evidenced by Cha et al. (Recycle oil pyrolysis and extraction of tar sand. 1987, In Proceedings: The Fourth UNITAR/UNDP Internation Conference on Heavy Crude and Tar Sands (Vol. 5, p. 10). Alberta Oil Sands Technology and Research Authority, hereinafter “Cha”) and Kotyar et al. (Comparative study of organic matter derived from Utah and Athabasca oil sands. Fuel , 67(11), 1988, 1529-1535, hereinafter “Kotyar”).
	In regard to claims 1-10, Ophus recites a process in which a paraffinic (Cha, p. 453, Table 3) hydrocarbon layer (paragraph [0053]) is isolated (paragraph [0015]) from a sludge (i.e. tar sands or oil-contaminated soil, paragraph [0035]) comprising hydrocarbons, water (as evidenced by Kotlyar, p. 1530, Table 1), and solids, in which:
(i) the sludge is contacted with isopropylamine dodecylbenzene sulfonate (i.e. Witconate P-1059TM) (paragraph [0046]); 
(ii) the sludge is contacted with d-limonene (paragraph [0048]), wherein the d-limonene meets the recited cutter stock since cutter stock is any stream that is blended to hydrocarbons reduce the viscosity of the resulting blend;
(iii) the mixture is agitated by vigorous mixing and, as a result, the emulsion in the cleaning composition breaks as a result and the two phases separate. During this process, the heavy oil and water associated with the sand or soil particles also separate, with the heavy oil dissolving in the d-limonene (paragraph [0053]); and
(iv) a three-phase separation, a water phase, an oil in sand phase (a layer of settled solids), and an oil phase (i.e., a paraffinic hydrocarbon layer), results (Tables 2-7) within a batch process (paragraph [0062]). Ophus teaches that the relative concentration ratios of sludge to a mixture of d-limonene, IDBS, and water may vary, and that this variation influences the effectiveness of the hydrocarbon separation (paragraphs [0067]-[0068], Tables 2-7). This meets limitation recited in step (C) of determining the three phase separation by way of viewing the sludge mixture to determine if three distinct phases are present.
The step of “(iii) the mixture is agitated by vigorous mixing” taught by Ophus meets the recited limitation of “circulating the sludge mixture” since agitation directs “the action of briskly stirring or disturbing something, especially a liquid”. 
Regarding the limitation of “maximize wax crystal formation of the paraffinic hydrocarbons”, Ophus is silent regarding whether the circulating the sludge mixture results in maximizing wax crystal formation of the paraffinic hydrocarbons.  However, Ophus discloses the same mixture (i.e., a sludge comprising hydrocarbons, water and solids, isopropylamine dodecylbenzene sulfonate and d-limonene) and the same circulating of the mixture as that recited in claim 1 and described in the instant specification.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the method to inherently function the same as the process recited in claim 1. Specifically, it is asserted that the circulating the sludge mixture results in maximizing wax crystal formation of the paraffinic hydrocarbons.  See MPEP 2112.02.
Consequently, the it is the examiner’s assessment that the Ophus’ teaching in the steps (i)-(iv) set forth above is reasonably within the scope of the process steps (A), (B) and (C) as recited in claim 1 of claimed invention.  
Ophus does not explicitly discloses the recited volume ratio of sludge:cutter:wqter and/or the isopropylamine dodecylbenzene sulfonate concentration. 
Qunitero teaches a method for pre-flushing a reservoir using a composition which contacts non-polar material within the reservoir path in order to improve subsequent operation (paragraph [0012]) which involves the injection of fluids to allow hydrocarbons to be accessed by producing wells (i.e. hydrocarbons are phase-separated and isolated) (paragraph [0005]). Qunitero teaches a pre-flush composition which comprises nonionic surfactants such as alkylaryl sulfonates (paragraph [0028]), a non-polar liquid such as diesel (i.e. the claimed cutter) (paragraph [0024]), a terpene such as limonene (paragraph [0024]), and a water-based fluid (i.e. water) (paragraph [0026]). Qunitero teaches that by pumping into a reservoir path a water solution containing some solubilized oil (i.e. diesel), this fluid will solubilize non-polar material in situ (i.e. hydrocarbons previously present in the reservoir) (paragraph [0029]). It is noted that an example of an alkylaryl sulfonate is isopropylamine dodecylbenzene sulfonate, as evidenced by Ophus (Ophus, paragraph [0046]). 
It is noted that both Ophus and Qunitero teach methods of phase separating a hydrocarbon (Ophus, Abstract; Qunitero, paragraph [0005]) through the use of limonene (Ophus, paragraph [0048]; Qunitero, paragraph [0024]), an alkylaryl sulfonate (Ophus, paragraph [0046]; Qunitero, paragraph [0028]), and water (Ophus, paragraph [0051]; Qunitero, paragraph [0026]). 
It is noted that Ophus teaches that the proportions of the components of an emulsion of an alkylaryl sulfonate, limonene, and water can be readily assessed for proper consistency by one of ordinary skill (paragraph [0052]), and that surfactant should be added in an effective amount (paragraph [0046]). Also noted are the teachings of Qunitero that surfactant (i.e. alkylaryl sulfonate) concentrations can range from 0.01 vol % to 0.1 vol % (paragraph [0027]) and that the amounts of components to be added to a reservoir, including polar (i.e. water), nonpolar (i.e. diesel), and surfactant (i.e. alkylaryl sulfonate) components, are difficult to determine and predict in advance (paragraph [0023]). Ophus and Qunitero therefore together teach that concentrations of sludge, IDBS, diesel, and water are result-effective variables, i.e., a variable which achieves a recognized result, which one skilled in the art would desire to optimize.
With respect to the volume ratio of sludge:cutter:wqter and/or the isopropylamine dodecylbenzene sulfonate concentration recited in claims 1-10, experimental modification of this prior art in order to ascertain optimum operating conditions fail to render applicant’s claims patentable in the absence of unexpected results. In re Aller, 105 USPQ 222. Ophus, in view of Qunitero does not expressly disclose the claimed volume ratio of sludge:cutter:wqter and/or the isopropylamine dodecylbenzene sulfonate concentration; however one of ordinary skill in the art would have been motivated to adjust the volume ratio of sludge:cutter:wqter and/or the isopropylamine dodecylbenzene sulfonate concentration as claimed in claims 1-10, this is because, as set forth above, Ophus and Qunitero together teach that concentrations of sludge, IDBS, diesel, and water are result-effective variables, i.e., a variable which achieves a recognized result, which one skilled in the art would desire to optimize.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good. In re Boesch and Slaney, 205 USPQ 215.



In regard to claim 11, Ophus teaches a three-phase separation, a water phase, an oil in sand phase (a layer of settled solids), and an oil phase (i.e., a paraffinic hydrocarbon layer), results (Tables 2-7) within a batch process (paragraph [0062]).  Ophus teaches a recovering of hydrocarbons after three phase separation (paragraph [0015]; pages 4-6, Table 2-10).  

In regard to claim 14, Ophus teaches a varying (increasing) of temperature to the mixture for the three-phase separation (paragraph [0068], Figs. 7 and 15) which directs a heating process.

In regard to claims 15 and 16, Qunitero teaches the use of a non-polar liquid such as diesel in a pre-flush composition to be injected into a hydrocarbon-containing reservoir (Qunitero, paragraph [0024], Abstract). Qunitero teaches that by pumping into a reservoir path a water solution containing some solubilized oil (i.e. diesel and mineral oils such as Escaid 110 (from Exxon) or ECD 99-DW oils (from TOTAL)), this fluid will solubilize non-polar material in situ, allowing for greater recovery of hydrocarbons (Qunitero, paragraph [0029], Abstract). The diesel oil or light sweet oil, which comprises large portion of gasoline (naphtha), kerosene, and high-quality diesel (gas oil), is considered to be included in the diesel and mineral oils taught by Qunitero.

In regard to claims 17, 18 and 19, Qunitero directs the use of at least one surfactant (i.e., there can be more than one surfactant) (paragraph [0024]), and that these may include non-ionic and zwitterionic surfactants (paragraph [0027]).

In regard to claim 20, Qunitero recites a process in which a paraffinic (Cha, p. 453, Table 3) hydrocarbon layer (paragraph [0053]) is isolated (paragraph [0015]) from a sludge (i.e. tar sands or oil-contaminated soil, paragraph [0035]) comprising hydrocarbons, water (as evidenced by Kotlyar, p. 1530, Table 1), and solids.  Since the sludge source (i.e. tar sands or oil-contaminated soil) composition can be varied depending on the geographic locations and/or drilling wells, the separated paraffinic hydrocarbon composition is reasonably adjusted/controlled depending on the source of sludge, thereby the recited paraffinic hydrocarbon composition range is considered obvious over Qunitero.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ophus, in view of Qunitero, as applied to claim 1 above, and further in view of Nemana et al. (US 2010/0025300 A1, hereinafter “Nemana”). 
In regard to claim 12, Ophus teaches that the asphaltene content is measured in the recovered oil (paragraphs [0067]; [0068]; pages 4-6, Table 2-10) which meets limitation recited in step (D) of testing to measure an amount of asphaltene (settled solids) contained in the recovered oil (a paraffinic hydrocarbon layer).
Ophus, in view of Qunitero, does not explicitly disclose the purity testing for the recovered hydrocarbon layer is conducted by the Basic Sediment and Water Test ASTM D1796-11el.  
Nemana discloses compounds and methods for making and breaking emulsions of water and hydrocarbons with asphaltenes (i.e., a mixture of water, solids, and oil) (Abstract). Nemana discloses “BS&W” refers to basic sediment and water, bottom sediment and water, and/or bottom solids and water as determined by ASTM D1976 (paragraph [0033]).
It is noted that both Ophus and Nemana direct compounds and methods breaking (separating) emulsions of water and hydrocarbons with asphaltenes (i.e., a mixture of water, solids, and oil).
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Ophus, in view of Qunitero, to provide a purity testing for the recovered hydrocarbon layer that is conducted by the Basic Sediment and Water Test ASTM D1796-11el as taught by Nemana, because the Basic Sediment and Water Test ASTM D1796 is considered known, effective, and-well established method for determining solids in hydrocarbon oil as taught by Nemana (paragraph [0033]).

In regard to claim 13, since Ophus, in view of Qunitero and Nemana, discloses the same method for determining a paraffinic hydrocarbon isolation composition as that recited in claim 13, it is asserted, absent evidence to the contrary, that one would reasonably expect that the method as taught by Ophus, in view of Qunitero and Nemana, to function the same as the method recited in claim 13.  Specifically, it is asserted that one would reasonably expect the method of Ophus, in view of Qunitero and Nemana, would results in a recovered paraffinic hydrocarbon layer having less than 5% of basic sediment and water percentage that is measured by Basic Sediment and Water Test ASTM D1796. See MPEP 2112.01 and 2112.02. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772